[Cite as Frith v. Frith, 2017-Ohio-7848.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

AMY FRITH                                              C.A. No.        28361

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ROY FRITH                                              COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   DR 16 07 2071

                                  DECISION AND JOURNAL ENTRY

Dated: September 27, 2017



        TEODOSIO, Judge.

        {¶1}     Roy Frith appeals the domestic violence civil protection order entered by the

Summit County Court of Common Pleas, Domestic Relations Division, on August 3, 2016. We

dismiss this appeal.

        {¶2}     The appellee, Amy Frith, filed a petition for a domestic violence civil protection

order in July 2016. An ex parte protection order was granted on July 11, 2016, and a hearing on

the matter was conducted on July 27, 2016. On August 3, 2016, the trial court entered a full-

hearing civil protection order, and on August 17, 2016, Mr. Frith filed his objections to the

protection order and a request to supplement and brief his objections.               These unbriefed

objections were limited to one sentence each in their totality. On September 2, 2016, without

having filed a transcript of the hearing with the trial court and without supplementing or briefing

his objections, Mr. Frith filed his notice of appeal to this court, raising three assignments of error.

The trial court did not rule on Mr. Frith’s objections prior to his appeal.
                                                  2


       {¶3}    Civ.R. 65.1 sets forth the procedures with regard to civil protection orders. Civ.R.

65.1(G), as amended effective July 1, 2016, provides as follows:

       (G) Final order; objections prior to appeal; stay of appeal

       Notwithstanding the provisions of any other rule, an order entered by the court
       under division (F)(3)(c) or division (F)(3)(e) of this rule is a final, appealable
       order. However, a party must timely file objections to such an order under
       division (F)(3)(d) of this rule prior to filing an appeal, and the timely filing of
       such objections shall stay the running of the time for appeal until the filing of the
       court’s ruling on the objections.

The 2016 staff notes for division (G) provide:

       Division (G) of this rule is amended to require that a party must file objections
       prior to filing an appeal from a trial court’s otherwise appealable adoption,
       modification, or rejection of a magistrate’s ruling. This amendment is grounded
       on two key principles. First, it promotes the fair administration of justice,
       including affording the trial court an opportunity to review the transcript and
       address any insufficiency of evidence or abuse of discretion that would render the
       order or a term of the order unjust. Second, it creates a more robust record upon
       which the appeal may proceed.

       {¶4}    Although Mr. Frith filed preliminary objections to the protection order in

accordance with Civ.R. 65.1(G), the trial court did not issue a ruling on the objections. As the

staff notes for division (G) indicate, the purpose of requiring that objections be filed prior to the

filing of an appeal is to provide the trial court an opportunity to review the transcript and address

any insufficiency of evidence or abuse of discretion, and to create a more robust record for the

appeal. An appeal to this Court upon the mere filing of objections, without review by the trial

court of those objections, thwarts the purposes of division (G). Likewise, the stay of the running

of the time for appeal imparted by the timely filing of objections and lasting until the filing of the

court’s ruling on the objections would have little relevance if a party could simultaneously file an

appeal to this court. Such a reading of the division (G) would also raise the spectre of concurrent
                                                 3


jurisdiction of this Court and the trial court to review a protection order as a matter of first

resort—a result clearly not intended by the amendment of division (G).

       {¶5}    We therefore hold that Civ.R. 65.1(G) requires objections to a civil protection

order to be both timely filed and ruled upon or otherwise resolved by the trial court prior to the

filing of an appeal to this Court. Consequently, at this time the matter is not procedurally subject

to appeal.

       {¶6}    This appeal is dismissed.

                                                                                 Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



HENSAL, P. J.
SCHAFER, J.
CONCUR.
                                       4


APPEARANCES:

CAROL DILLON HORVATH, Attorney at Law, for Appellant.

AMY FRITH, pro se, Appellee.